—Order, Supreme Court, New *80York County (Lewis Friedman, J.), entered January 16, 1998, which denied plaintiffs’ motion to vacate their default in opposing defendant’s prior motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
Although plaintiffs’ default was excusable given that their counsel at the time was in the midst of its own bankruptcy proceeding, we nonetheless affirm since plaintiffs have failed to demonstrate merit to their claims. Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.